Citation Nr: 0816766	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  0 2-06 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of surgery for cataract and glaucoma of the left eye.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
January 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted entitlement to a 
temporary total rating for convalescence following left eye 
surgery, effective August 31, 1998, and reinstated the prior 
30 percent rating, effective December 1, 1998.  The Board 
remanded the case in July 2003 for a procedural matter.   

On October 26, 2005, the Board issued a decision which denied 
a rating in excess of 30 percent for residuals of surgery for 
cataract and glaucoma of the left eye.  The veteran appealed 
the October 2005 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2007, VA and 
the appellant filed a Joint Motion for Remand (Joint Motion).  
The Joint Motion requested that the Court vacate the Board's 
October 26, 2005, decision which determined that the veteran 
was not entitled to a rating in excess of 30 percent for 
residuals of surgery for cataract and glaucoma of the left 
eye.  The Joint Motion further requested that the matter be 
remanded to the Board for consideration of an extra-schedular 
rating.  By an Order dated in April 2007, the Court granted 
the Joint Motion, and the case was returned to the Board.  
The Board remanded the claim in August 2007 for additional 
development.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's non-service-connected right eye is blind, or 
that her service-connected left eye is enucleated or has a 
serious cosmetic defect.

2.  The veteran's left eye disability picture presented in 
the record is adequately contemplated by the Rating Schedule.  
The evidence does not show that the service-connected left 
eye disability has required frequent periods of 
hospitalization or has produced marked interference with the 
veteran's employment. 



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of surgery for cataract and glaucoma of the left 
eye have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
4.84a, Diagnostic Code (DC) 6029 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2001, February 
2004, October 2004, and September 2007; a rating decision in 
November 1999; a statement of the case in February 2002; and 
a supplemental statement of the case in March 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran, through her attorney, noted in the brief to the 
Court that her visual acuity as due to her aphakia will not 
warrant a rating greater than 30 percent disabling without 
consideration on an extra-schedular basis.  The attorney also 
referred to other DCs that might be for application.  This 
indicates that the attorney was aware of the possible DCs for 
evaluation of the veteran's left eye disability.  Thus, VA 
has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in January 2008.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In September 2007 the veteran wrote that she had 
no other information or evidence to give VA to substantiate 
her claim.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2007).  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2007).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 199 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran seeks a disability rating in excess of 30 percent 
for her service-connected left eye disability.  The veteran 
contends that her disability is not adequately covered by the 
rating schedule.  She contends that while her double vision 
is not ratable as an additional disability under 38 C.F.R. 
§ 4.80, the disability helps portray the exceptional or 
unusual characteristics of her disabilities.  She contends 
that a rating of 30 percent is not appropriate for her 
service-connected eye condition.  She contends that the 
interrelationship of her eye problems, to include diplopia, 
collectively warrant extra-schedular consideration.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

In a rating decision in April 1984 service connection was 
granted for toxoplasmic chorioretinitis of the left eye 
evaluated as zero percent disabling from February 1984.  
Medical records showed that she secondarily developed a 
cataract of the left eye and underwent cataract surgery and 
lens implantation in August 1996.  In a January 1997 rating 
decision a 30 percent rating was assigned effective in August 
1996 for status post cataract surgery and lens implant of the 
left eye under DC 6029.  

In October 1997 she had an anterior vitrectomy with partial 
removal of eye fluid.  In August 1998 the veteran underwent 
left eye surgery for a glaucoma drainage implant.  In 
December 1998, Dr. Budenz wrote regarding the veteran's 
status after the August 1998 surgery.  She had done well and 
recovered her excellent 20/20 visual acuity within the first 
week.  It was noted that she had a mild, 4 prism diopter left 
hypertropia on extreme downgaze which was improving.  This 
was probably from her implant but was not visually 
significant.  

In March 1999 when seen at a VA Mental Health Clinic the 
veteran reported that her eyes were stable.  She was tired of 
her job as a beautician and was trying to get a job with the 
Post Office.  In July 1999 she related that she had had acute 
episodes of her eye problem.  She reported that she obtained 
a job with the Post Office but after working several weeks, 
she realized it was too demanding physically and mentally so 
she had resigned several weeks earlier.  

At a VA examination in August 1999 the veteran complained of 
diplopia, discomfort, and fuzziness in the left eye.  On 
examination the visual acuity with correction was 20/20 in 
the right eye and 20/30 -2 in the left eye.  Visual fields 
were full to confrontation.  Left anterior chamber was 
aphakic.  The disc was pale with glaucomatous cup which 
extended concentrically temporally with disc pallor.  Maculae 
and branch vessels were normal.  There were vitreous 
condensations in the mid-periphery.  There was also an area 
of bare scleras rounded by pigment infranasally in the 
equatorial area.  The impression was left eye post cataract 
surgery, post lens exchange and post barbell procedure for 
uncontrolled glaucoma.  

In a November 1999 rating decision the RO assigned a 
temporary total rating under 38 C.F.R. § 4.30 for 
convalescence after left eye surgery in August 1998 and 
reinstated the prior 30 percent rating, effective December 1, 
1998.

At a VA examination for diplopia in January 2002, the 
examiner noted that at an examination in September 2001 no 
complaints or objective findings of double vision were 
reported.  The examiner noted that a filtering implant in her 
left eye had some potential to create minimal amount of 
diplopia which could usually be remedied with prisms and 
glasses.  

At a VA examination in January 2006 the visual acuity with 
correction was 20/50 for the left eye and 20/25+ for the 
right eye.  In March 2006, it was 20/50 +2 for the left eye 
and 20/25 for the right eye.  

At a VA examination in June 2006 for a routine examination, 
her visual acuity was 20/25- for the left eye and 20/20- for 
the right eye.  The Humphrey visual field (HVF) for the right 
eye was reliable, within normal limits.  For the left eye, 
the HVF was reliable, large paracentral scotoma; MD = -25.14.  
The large defect appeared relatively stable.  The "Fuch 
heterochromic iridocyclitis- inflamm." was stable.  Her 
glaucoma was high for the left eye, but it was noted that the 
veteran was inconsistently using drops.  

At a VA examination in March 2007, her visual acuity of the 
left eye was 20/30-1 and of the right eye was 20/30-2.  She 
had no evidence of infection on examination. She had relative 
afferent pupillary defect of the left eye due to severe optic 
nerve damage but good central vision and had chronic anterior 
chamber of the eye inflammation.  A HVF showed for the left 
eye that it was unreliable, (3/13 FL), dense ring scotoma, 
stable from 2006, MD-24.  

The veteran submitted a lay statement in June 2007 describing 
her difficulties with her eyes, including dizziness, 
headaches, a permanent white cloud surrounding her vision, 
and inability to drive at night.  

At a VA examination in November 2007, the examiner indicated 
that the claims file and medical records were reviewed.  The 
veteran's left eye medical history was reported.  The veteran 
stated that since the left eye surgeries she could not work 
and could not do things she normally would like to do.  She 
claimed to be very photosensitive, with intermittent 
diplopia, difficulty moving eyes together, burning 
sensations, itching, headaches, and difficulty focusing.  She 
stated that she had no problems with her right eye at that 
time.  

The report indicates the veteran complained of visual 
symptoms of glare, blurring, double vision, and impaired 
night vision.  There were no periods of incapacitation due to 
eye disease.  There was a history of congestive or 
inflammatory glaucoma.  The duration of glaucoma attacks was 
more than two weeks and occurred several times a year.  

The veteran's visual acuity was not worse than 5/200, she did 
not have keratoconus and there was not more than 4 diopters 
of spherical correction between the eyes.  Her corrected 
distance vision was 20/25 for the left eye and 20/20 for the 
right eye.  A muscle function examination did not show 
strabismus or the presence of diplopia.  A scotoma was 
present in the left eye but was not centrally located.  An 
eye had not been removed.  

The examiner noted that while the initial events leading to 
ocular problems stemmed from the toxoplasmosis 
chorioretinitis, the eventual diagnosis of Fuch's 
heterochromic iridocyclitis was made by an uveitis expert in 
1997.  The veteran has had chronic uveitis and increased 
intraocular pressure over the years.  The prior surgeries 
appeared to be very stable.  There had been previous damage 
to the veteran's peripheral visual field in the left eye due 
to the high intraocular pressure and optic nerve damage and 
previous retinal infection, but the entities had been under 
good control over several years, and the veteran still had 
relatively good central vision in her left eye as well as no 
visual problems in the right eye.  Diplopia was not elicited 
on examination and the eye was white and quiet without 
evidence of active inflammation at that time.  The examiner 
stated that the veteran did not qualify at that time as a 
disabled person due to her ocular status.  The examination 
noted mild effects on usual daily activities.  It was noted 
that her eye condition prevented her from driving.  Although 
the examiner could not explain the basis for the series of 
symptoms the veteran claimed, he also could not dispute the 
fact that she believes they are there.  

The visual field examination showed the veteran's service 
connected left eye contraction would be rated as 20/100 or 
6/30 and the right eye contraction would be rated as 20/50 or 
6/15. 

After review of the evidence of record, the Board finds that 
entitlement to a rating in excess of 30 percent is not 
established.

The veteran is currently in receipt of a 30 percent rating 
under DC 6029 for aphakia of the left eye.  DC 6029 provides 
a 30 percent rating for either bilateral or unilateral 
aphakia.  A Note indicates that the 30 percent rating 
prescribed for aphakia is a minimum rating to be applied to 
the unilateral or bilateral condition and is not to be 
combined with any other rating for impaired vision.  When 
only one eye is aphakic, the eye having poorer corrected 
visual acuity will be rated on the basis of its acuity 
without correction.  When both eyes are aphakic, both will be 
rated on corrected vision.  The corrected vision of one or 
both aphakic eyes will be taken one step worse than the 
ascertained value, however, not better than 20/70 (6/21).  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. §§ 4.80, 4.84a, 
Diagnostic Code 6029 (2007).

The Board has considered whether the veteran's disability 
could be evaluated under any other diagnostic codes, but 
finds that a rating higher than 30 percent is not warranted 
under any other diagnostic codes.  

When evaluating visual acuity, the best distant vision 
obtainable after best correction by glasses is the basis of 
the rating, except in cases of keratoconus in which contact 
lenses are medically required.  38 C.F.R. § 4.75.  

Diagnostic Codes 6061 through 6079 contain the criteria to 
evaluate impairment of central visual acuity.  The veteran is 
service-connected for the left eye, and is not service-
connected for her right eye.  Accordingly, the visual acuity 
of her right eye can be considered for rating purposes only 
if there is blindness in that eye not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1160(a)(1) 
(West 2002); 38 C.F.R. §§ 3.383, 4.84a, Diagnostic Code 6070 
(2007).  Blindness in the right eye is not shown in the 
evidence of record.  Therefore, the nonservice connected 
right eye is considered as normal or 20/40 for the purposes 
of assigning a rating to his service-connected left eye 
disability.  The practical effect of having normal vision in 
the nonservice-connected eye when coupled with any degree of 
visual impairment, including blindness, in the service-
connected eye, is the assignment of a disability rating of 30 
percent and no more.  Thus, an evaluation in excess of 
30 percent for impairment of central visual acuity is not 
warranted.

Under the criteria for rating impairment of visual field, the 
Board notes that the evidence of record shows that the 
veteran has loss of visual field.  However, the ratings for 
unilateral impairment of field vision do not provide a rating 
greater than 30 percent.  Thus, to evaluate the veteran's 
left eye disability under DC 6080 would not provide a higher 
rating.  

The medical evidence shows that the veteran has a chronic 
inflammatory eye disease which has been variously diagnosed 
to include congestive or inflammatory glaucoma, Fuch's 
heterochromic iridocyclitis, and uveitis.  Frequent attacks 
of inflammatory glaucoma of considerable duration with actual 
total disability are not shown in the evidence of record.  At 
examination in November 2007, it was noted that there were no 
periods of incapacitation due to eye disease.  Thus, a 100 
percent rating during continuance of actual total disability 
is not for application under 38 C.F.R. § 4.84a, Diagnostic 
Code 6012 (2007).  Otherwise, congestive or inflammatory 
glaucoma is rated as iritis under DC 6003.  

The regulations provide that DC 6003 for iritis, DC 6000 
uveitis, and DC 6004 for cyclitis, in chronic form, are to be 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  A minimum rating 
during active pathology is 10 percent.  However, as 
previously noted, based on impairment of visual acuity or 
loss of visual field, a rating in excess of 30 percent is not 
warranted.  38 C.F.R. § 4.84a (2007).

Considering next any loss of visual field due to a scotoma, a 
minimum 10 percent rating is warranted for a large or 
centrally located, unilateral scotoma.  38 C.F.R. § 4.84a, 
Diagnostic Code 6081 (2007).  A note states to rate on loss 
of central visual acuity or impairment of field vision.  Do 
not combine with any other rating for visual impairment.  The 
evidence of record shows that the veteran has a scotoma in 
the left eye, size not mentioned, that was not centrally 
located.  However, as previously discussed, a rating greater 
than 30 percent based on loss of central visual acuity or 
impairment of field vision is not warranted.  As for 
entitlement to a separate evaluation under DC 6081, the note 
states that a rating is not to be combined with any other 
rating for visual impairment.  

The evidence of record shows that the veteran intermittently 
has diplopia of the left eye.  A mild diplopia was noted by 
her private doctor in December 1998 which was probably from 
her implant and not considered visually significant.  A 
Goldman perimeter chart completed in March 2000 showed 
diplopia.  There was no complaint or objective finding of 
double vision reported at a September 2001 examination.  A VA 
examiner in January 2002 noted a minimal amount of diplopia 
possibly created by a filtering implant in the veteran's left 
eye could usually be remedied with prisms and glasses.  
Diplopia was not elicited on examination in November 2007.  
Thus, it is not clear that the veteran has a disability from 
diplopia.  For VA purposes, diplopia which is only occasional 
or correctable is not considered a disability.  38 C.F.R. 
§ 4.77 (2007).  

Nevertheless, even if the veteran's claimed diplopia were to 
be considered a disability, DC 6090 does not provide for a 
rating higher than 30 percent for diplopia in one eye when 
the other eye is assigned visual acuity of 20/40.  In 
addition, separate ratings for diplopia and decreased visual 
acuity or decreased field of vision in the same eye will not 
be applied.  38 C.F.R. § 4.84a, DC 6090, Note (2).  Moreover, 
as discussed above, a rating under DC 6029 for aphakia is not 
to be combined with any other rating for impaired vision.  

The Board has considered whether a separate compensable 
rating could be warranted under the above mentioned 
diagnostic codes.  However, the Note to DC 6029 for 
evaluation of aphakia states that the rating is not to be 
combined with any other rating for impaired vision.  Thus, a 
separate rating for impairment of central visual acuity, 
impairment of field vision, scotoma, or diplopia is not for 
application.   

In addition, there is no evidence that exceptional criteria, 
(a) blindness in the non-service-connected eye; (b) 
enucleation of the compensated eye; or (c) serious cosmetic 
defect are met in this case.  38 C.F.R. §§ 3.383, 4.80.  As 
discussed above, the veteran is not blind in her right eye.  
There is no evidence that her left eye has been enucleated, 
and there is no evidence of a serious cosmetic defect such as 
a marked or unsightly deformity of the eyelids, or visible or 
palpable tissue loss with gross distortion or asymmetry of 
the eyes (including eyelids).  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2007).  Thus, a separate rating is not warranted 
under those provisions.  

The Board recognizes the veteran's assertions that the 
symptoms of her left eye disability warrant a rating in 
excess of 30 percent.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as questions relating to criteria for a higher rating 
that require a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As a result, the veteran's assertions do not constitute 
competent medical evidence that the symptoms caused by her 
service- connected left eye disability warrant a rating in 
excess of 30 percent under the applicable criteria.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) for the veteran's left eye visual impairment.  
The veteran contends that an extraschedular disability rating 
is warranted as her left eye disability encompasses more 
symptoms than just the removal of the cataract and a lens 
implant.  She acknowledges that a higher rating on a 
schedular basis is not warranted and contends that the 
interrelationship of her left eye problems collectively 
warrant extra-schedular consideration.  

The Board finds, however, that the Rating Schedule is not 
inadequate to rate the veteran's left eye disability.  The 
evidence before the Board does not present such an 
exceptional or unusual disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  The Rating Schedule addresses a visual 
disability condition in one eye, such as the veteran's, which 
is evaluated under aphakia and also involves multiple 
symptoms, such as impairment of visual acuity, impairment of 
field of vision, and diplopia.  The Note to DC 6029 clearly 
states that a rating under DC 6029 is not to be combined with 
any other rating for impaired vision.  Thus symptoms other 
than aphakia which cause and are rated based on impaired 
vision are not to be combined with a rating for aphakia.  The 
Board finds that the Rating Schedule is not inadequate to 
rate the veteran's left eye disability as it expressly speaks 
against the combining of a rating under DC 6029 with any 
other rating for impaired vision.  Thus, the criteria 
reasonably describe the claimant's disability level and 
symptomatology, and the veteran's disability picture is 
contemplated by the Rating Schedule.  Thus, the assigned 
schedular evaluation is adequate.  

Moreover, it has not been shown that the service-connected 
left eye disability has required frequent periods of 
hospitalization or has produced marked interference with the 
veteran's employment.  The November 2007 examiner found that 
the veteran did not qualify at the time of the examination as 
a disabled person due to her ocular status.  Periods of 
incapacitation due to eye disease were not reported.  
Although her eye condition prevented her from driving, the 
examiner noted that the veteran's left eye disability had 
mild effects on usual daily activities.  Thus, the Board does 
not find the Rating Schedule inadequate to evaluate the 
veteran's disability picture and the veteran does not have 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization due to 
her left eye disability.  Therefore, the Board finds that 
referral for consideration of an extraschedular rating for 
the veteran's left eye disability is not warranted.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to rating in 
excess of 30 percent for the service-connected left eye 
disability.  The veteran's left eye disability cannot be 
characterized as an exceptional case so as to render the 
schedular evaluations inadequate.  The veteran is not 
entitled to referral for an extraschedular rating.  As the 
preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of surgery for cataract and glaucoma of the left eye is 
denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


